FILED
                           NOT FOR PUBLICATION
                                                                           MAR 06 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PETER ZEPPEIRO,                                  No.   15-55747

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-01336-MMM-JC
 v.

GREEN TREE SERVICING, LLC;                       MEMORANDUM*
NORTHWEST TRUSTEE SERVICES,
INC.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                          Submitted February 10, 2017**
                              Pasadena, California

Before: SCHROEDER and MURGUIA, Circuit Judges, and GLEASON,***
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
      Peter Zeppeiro appeals from the district court’s judgment after dismissal of

his second amended complaint in this California foreclosure case. Zeppeiro alleges

that defendant Green Tree Servicing, LLC (“Green Tree”) violated provisions of

California’s Homeowner’s Bill of Rights (“HBOR”), Cal. Civ. Code § 2924(a)(6),

and Unfair Competition law (“UCL”), Business and Professions Code, Cal. Bus. &

Prof. Code § 17200.

      We decline to dismiss the appeal pursuant to Rule 28-1(a) and affirm on the

merits.

      In this appeal Zeppeiro contends the district court erred in holding he failed

to state a claim for violation of Cal. Civ. Code § 2924(a)(6), and in holding that the

statute does not create a private right of action. There was no error. The HBOR

states several specific provisions where a homeowner is granted a private right of

action to sue for monetary damages; Section 2924(a)(6) is not included. Cal. Civ.

Code § 2924.12(b).

      Since there is no pending foreclosure of Zeppeiro’s property, and he does

not claim he paid any money to the defendants on account of their allegedly

unlawful acts, he lacks standing to pursue a UCL claim. See Hall v. Tire, Inc., 158
Cal. App. 4th 847, 854–55 (2008).




                                          2
      The district court did not err in denying leave to file a third amended

complaint. Zeppeiro fails to show how he could have remedied the deficiencies in

his complaint. Accordingly, there was no abuse of the district court’s discretion.

See Bowen v. Oistead, 125 F.3d 800, 806 (9th Cir. 1997).

      Finally, the district court did not err in granting Green Tree’s request for

judicial notice. Zeppeiro made no objection.

      AFFIRMED.




                                          3